This is an appeal from the district court of Cherokee county. There was judgment rendered for the defendant, motion for new trial filed and overruled, and appeal properly perfected in this court. The plaintiff in error has filed his brief in compliance with the rules of this court, and defendant in error has neither filed brief nor offered excuse for failure so to do. The brief of plaintiff in error appears reasonably to sustain the assignments of error, and under the numerous authorities of this court, this court is not required to search the record to find a theory upon which the judgment may be sustained, but it may be reversed in accordance with the petition of plaintiff in error.
For the reasons stated, the judgment of the court is reversed and remanded, with directions to the trial court to set aside *Page 250 
the judgment heretofore rendered and grant the plaintiff in error a new trial.
JOHNSON, C. J., and NICHOLSON, COCHRAN, and MASON, JJ., concur.